Title: From John Adams to United States Senate, 12 May 1800
From: Adams, John
To: United States Senate



Gentlemen of the Senate
United States May 12th 1800.

I nominate the honorable John Marshall Esqr. of Virginia to be Secretary of State in the place of the Honorable Timothy Pickering Esqr. removed.
The Honorable Samuel Dexter Esqr. of Massachusetts to be Secretary of the department of War, in the place of the Honorable John Marshall nominated for promotion to the office of State.

John Adams